In re Leonard J. Chabert Medical Center et al.; — Defendant; Applying for Writ *149of Certiorari and/or Review, Parish of Ter-rebonne, 32nd Judicial District Court Div. D, No. 106,961; to the Court of Appeal, First Circuit, No. 2006 CA 0599.
Granted. For the reasons assigned by Judge Parro in his dissent, and because appeals are favored in law, and especially given the unique procedural facts of this case, we reverse the court of appeal’s ruling dismissing relator’s appeal and remand for briefing, argument and opinion. See, Evans P. Thibodaux, Jr., Gene L. Thibodeaux, Patricia T. Naquin and Felicia T. Bader v. Leonard J. Chabert Medical Center, formerly South LA Medical Center, Jeffery J. Joseph, M.D., John A. Dean, M.D., John Dampeer, M.D., Thomas W. Downes, M.D., Jose Mena, M.D., Chris P. Patronella, M.D., 06-CA-0599 (La.App. 1 Cir. 7/24/06), Parro, J. dissenting.